Exhibit 10.1

LOGO [g3956802000001b.jpg]

July 7, 2008

Karen Willem

14135 Arcadia Palms Drive

Saratoga, CA 95070

Re: Offer of Employment

Dear Karen:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of SVP & Chief Financial Officer. You shall
report to Bruce Coleman, Interim CEO and you will be based in Openwave’s Redwood
City location. In addition to your CFO role, you will also be responsible for
Facilities, Human Resources, Legal and IT. The following terms and conditions
shall apply to your anticipated employment with Openwave.

 

1. Commencement of Employment with Company.

Your employment will commence on July 8, 2008.

 

2. Base Compensation.

Your annual base salary will be USD $300,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

 

3. Incentive Compensation

You will be eligible for the following incentive compensation:

You shall be eligible for a quarterly incentive cash award from the Company
under the Company’s Corporate Incentive Plan (“CIP”), based upon a target for
each quarterly period which shall be 100% of your base salary actually earned
for the three month performance period (i.e., $75,000) based upon your initial
base salary). Under the terms of the CIP, your actual annual incentive cash
award may be below, at, or above target (up to a maximum of 150% of your target,
as pro-rated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, shall be established for each performance period by the Compensation
Committee in consultation with the Board of Directors of the Company. Your bonus
will be guaranteed at 100% for FY2009 (targeted at $75,000 per quarter for the
four quarters from July 2008 through June 2009).

 

4. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 400,000 shares of Common Stock (the
“Option”). The Option shall have an exercise price equal to the fair market
value of the Company common stock on the date of grant (which shall be
determined in the discretion of the Compensation Committee in accordance with
the terms of Openwave’s 2006 Stock Incentive Plan). The vesting commencement
date will be your employment commencement date. The option will vest monthly
over a period of 4 years contingent upon continued employment on the applicable
vesting date. Any Option granted shall be subject to the terms of the Company’s
policies and standard form of agreements.



--------------------------------------------------------------------------------

5. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

 

6. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

 

7. Severance.

If your employment terminates as a result of Involuntary Termination, as defined
in Addendum E, within the first 12 months of your employment, and you sign a
general release of claims in a form mutually agreed upon within 7 days of the
start of your employment (which form may be modified to address any changes in
the law concerning such releases) without revoking it as allowed by law, you
shall be eligible to receive a lump sum severance payment equal to 12 months of
base salary at your final base salary rate plus the full amount of your
then-current annual target CIP bonus, which severance payment shall be subject
to applicable withholding and shall be made within 30 days following your
employment termination date. If your employment terminates as a result of
Involuntary Termination, as defined in Addendum E, following the first 12 months
of your employment, and you sign a general release of claims in a form mutually
agreed upon within 7 days of the start of your employment (which form may be
modified to address any changes in the law concerning such releases) without
revoking it as allowed by law, you shall be eligible to receive a lump sum
severance payment equal to six months of base salary at your final base salary
rate plus 50% of your then-current annual target CIP bonus, which severance
payment shall be subject to applicable withholding and shall be made within 30
days following your employment termination date. If you become eligible to
receive a severance payment under this Section 7, and if you timely elect to
continue health insurance coverage under the Company’s health insurance plans
pursuant to the terms of COBRA, the Company shall pay the full premium cost of
such coverage on your behalf, as well as on behalf of your spouse and covered
dependents (if any), for the lesser of six months or until you and your covered
dependents (if any) become eligible for other health insurance coverage through
a subsequent employer. If your employment terminates as a result of Involuntary
Termination in connection with a Change of Control of the Company (as defined in
Addendum F), you shall be eligible to receive the severance and benefits
described in the Company’s Change of Control Severance Agreement, a copy of
which is attached as Addendum F. This paragraph does not change or alter the at
will nature of your employment relationship with the Company.

 

8. US Work Authorization

Your employment will commence on July 8, 2008, or on the first available date
following your providing to Company proof of your eligibility to work in the
United States.

 

9. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Company Code of Conduct

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement



--------------------------------------------------------------------------------

10. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the imposition of such excise tax.

 

11. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

Sincerely,

/s/ Bruce Coleman

Bruce Coleman

Chief Executive Officer

 

 

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:   

/s/ Karen Willem

   Karen Willem

 

Date:   

July 7, 2008